Citation Nr: 1450293	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic kidney disease.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected ischemic heart disease (IHD)/coronary artery (CAD) disease.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  He also previously testified at a hearing before an RO Decision Review Officer (DRO) in April 2012.  Hearing transcripts are of record.

A claim of service connection for kidney infection was initially denied in a September 1971 rating decision; however, an additional service department record relevant to the kidney disability claim was received in July 1993.  Thus, the September 1971 rating decision was precluded from becoming final, and there is no need for the Veteran to submit new and material evidence to reopen the previously denied claim.  38 C.F.R. § 3.156(c) (2014).

As a result of findings made by a private physician in a June 2013 report, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is reasonably indicated by evidence, regardless of whether the issue was expressly addressed in a rating decision.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability was raised during the Veteran's April 2013 Board hearing.  This issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher disability rating for IHD/CAD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss for VA purposes.

2.  The Veteran's tinnitus is etiologically related to active service.  

3.  The Veteran's kidney disease did not preexist his entry into active service; but rather, was at least as likely as not incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for entitlement to service connection for chronic kidney disease have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3304(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

A June 2011 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate a claim for service connection for his claimed disabilities in accordance with 38 C.F.R. § 3.159(b).  

With respect to the hearing loss claim, the AOJ obtained the Veteran's service treatment records (STRs), and post-service VA and private treatment records.  Also, the Veteran was afforded a VA audiological examination in June 2011.  The VA examination report is responsive to determinative questions regarding the etiology of the Veteran's claimed hearing loss; and while hearing loss for VA purposes was not diagnosed, the Veteran has not asserted that his claimed hearing impairment has increased in severity since the time of the examination.  Accordingly, VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's April 2013 Board hearing, the Veteran declined to address his claim for service connection for hearing loss.  At his April 2012 DRO hearing, however, the proper issue was identified, and the basis for denial of the hearing loss claim was explained; thus an explanation of what the Veteran needed to substantiate the claim was conveyed.  The Bryant duties were thereby met.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further notice or assistance would be reasonably likely to assist the Veteran in substantiating his hearing loss claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further notice or assistance is therefore not required.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 1331.

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

      A.  Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  

In the instant appeal, there is no indication in the record that the Veteran suffers from current bilateral hearing loss.  Audiometric testing results from the June 2011 VA examination were as follows, with puretone thresholds recorded in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
25
LEFT
5
10
5
5
15

Maryland CNC speech recognition testing revealed scores of 96 percent for the left ear and 94 percent for the right ear.  These results fail to show that the Veteran suffers from bilateral hearing loss for VA purposes.  See id.

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of evidence of bilateral hearing loss, service connection may not be granted. 

A preponderance of the evidence is against the claim for service connection for bilateral hearing loss; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.

      B.  Tinnitus

The Veteran's tinnitus was addressed in an October 2011 VA examination report.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran has attributed his tinnitus to exposure to hazardous military noise, including as a result of firing multiple artillery weapons and as a result of driving tanks during service.  He has repeatedly contended, including during his April 2012 DRO hearing, that his tinnitus was present prior to his separation from service.  His reports are consistent with the era and circumstances of his service, and are not contradicted by other evidence of record.  See 38 C.F.R. § 3.303(a).  His reports create a nexus between current service and hazardous military noise exposure.  See Walker, 708 F.3d 1331.

While VA examiners have concluded that tinnitus was not at least as likely as not incurred during service, the examiners did not fully consider the Veteran's contention that tinnitus was present at his separation from service.  Therefore, the opinions are inadequate and of only minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the competent and credible evidence, the Board finds that all required elements for service connection for tinnitus have been met.  Thus, all doubt with respect to this claim is resolved in favor of the Veteran and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).

      C.  Chronic Kidney Disease

The Veteran underwent a kidney transplant in November 2011, and the evidence clearly establishes that he has suffered from kidney disease during the pendency of his appeal.  

Review of the Veteran's STRs reveals that he complained of kidney pain in December 1969.  He was found to have albumin in his urine and a microscopic hematuria in February 1970.  He was additionally noted to have a hematuria following a motor vehicle accident in July 1970.  The accident had resulted in a kidney contusion.  Further, he has a lengthy history of suffering from kidney disability, as evidenced by his September 1971 claim, and medical evidence of record dating back to June 1993.

In a June 2013 letter, the Veteran's private nephrologist noted that he had treated the Veteran since 1998.  He noted that the Veteran suffered from a presumptive diagnosis of IgA nephropathy, based on his history of proteinuria, hematuria, and progressive renal disease.  He also noted that in December 1969, the Veteran presented with bilateral flank pain, hematuria, and proteinuria, and that this was the most common presentation of IgA nephropathy.  He provided the opinion that it was as likely as not that this episode was the original manifestation of his kidney condition.  He observed that although there was a noted history of protein in the urine previously, this was not accompanied by a prior history of hematuria or loin pain.  The Board finds this physician's opinion to be well-informed, well-reasoned, and fully articulated with respect to the origin of the Veteran's kidney disease.  Therefore, the opinion satisfies the nexus requirement for service connection.  Cf. Nieves-Rodriguez, 22 Vet. App. at 303-304.  

Although a VA examiner concluded in a May 2012 report that it would be speculation to opine whether the Veteran's kidney disease was due to service, the examiner did not clearly delineate what information or evidence was lacking in order to provide an etiology opinion. Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The evidence is at least in equipoise with respect to whether the Veteran's chronic kidney disease had its clinical onset during his active service.  Thus, all doubt with respect to this claim is resolved in favor of the Veteran and the claim for service connection for chronic kidney disease is granted.  See 38 U.S.C.A. § 5107(b).

In conclusion, uncertainty has arisen in the record as to whether the Veteran's kidney condition preexisted his entry into active service.  In his report of medical history for the March 1969 induction examination, the Veteran reported having sugar or albumin in his urine.  The examiner noted that albumin was found once, but findings at the time of examination were normal.  Additionally, in February 1970, when he was found to have albumin and  hematuria in service, he reported having had a kidney infection one year before.  

In spite of this evidence, the Veteran's induction examination revealed normal findings for urinalysis.  Additionally, in his June 2013 letter, the Veteran's private nephrologist noted that the level of protein in the Veteran's urine prior to service was not quantified, and that without such information it was not possible to say that he had a preexisting kidney condition.  He further noted that there was no prior history of hematuria, which is the hallmark of IgA nephropathy.  

Based on all the evidence, the Board finds that with respect to kidney disease, the presumption of soundness attaches at the Veteran's induction, and that there is insufficient evidence to reach the level of clear and unmistakable evidence of both a preexisting kidney condition and a lack of in-service aggravation.  See 38 C.F.R. § 3.304(b); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  As such, the claim is treated as an ordinary claim for service connection, as the Board has proceeded to do here.  Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for chronic kidney disease is granted.


REMAND

With respect to his increased rating claim for IHD/CAD, the Veteran contacted VA in September 2014 to express dissatisfaction with the disability rating assigned for that disability in the August 2014 rating decision.  The Board construes the report of contact as a timely NOD with the August 2014 rating decision that assigned the 30 percent disability rating.  Before the Board can consider this issue on appeal, however, it is required to remand it for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with respect to the Veteran's TDIU claim, consideration of that claim must be deferred pending the assignment of disability ratings for chronic kidney disease and tinnitus, and pending adjudication of the increased rating claim for IHD/CAD; as these claims are inextricably intertwined.   See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992); Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he return the completed form together with supporting evidence, including evidence of current unemployment, to support his TDIU claim.

2.  Issue a statement of the case with respect to the issue of entitlement to a higher initial disability rating for IHD/CAD.  This issue should not be certified to the Board unless the Veteran perfects an appeal by submitting an adequate substantive appeal on the issue.  If his appeal is perfected, then the claim should be returned to the Board for further appellate consideration.

3.  Thereafter, obtain a VA medical opinion with respect to whether the Veteran's service-connected disabilities (i.e., ischemic heart disease/coronary artery disease, type II diabetes mellitus, nonspecific urethritis, chronic kidney disease, and tinnitus), in the aggregate, render him unable to secure or follow a substantially gainful occupation.

The examiner should further opine as to whether considering the Veteran's claimed back disability as a service-connected disability would alter his/her opinion.  In assessing the Veteran's employability, consideration may be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide rationale for all opinions provided, addressing the relevant medical and lay evidence of record.

If further examination is recommended in order to render the requested opinion, such should be undertaken.

4.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


